Name: Commission Regulation (EEC) No 1858/83 of 7 July 1983 amending Regulation (EEC) No 1685/83 concerning the opening of a standing invitation to tender for the export of durum wheat held by the Italian intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 184/ 16 Official Journal of the European Communities 8 . 7. 83 COMMISSION REGULATION (EEC) No 1858/83 of 7 July 1983 amending Regulation (EEC) No 1685/83 concerning the opening of a standing invitation to tender for the export of durum wheat held by the Italian interven ­ tion agency Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1451 /82 (2), and in particular Article 7 (5) thereof, Having regard to Commission Regulation (EEC) No 1836/82 of 7 July 1982 laying down the procedure and conditions for the disposal of cereals held by the intervention agencies (3), Whereas Commission Regulation (EEC) No 1685/83 (4) opened a standing invitation to tender until 21 December 1983 for the export of 40 000 tonnes of durum wheat held by the Italian intervention agency ; Whereas, in its communication of 30 June 1983 , Italy informed the Commission of its intention to close the sales of durum wheat from intervention on account of internal market changes ; Article 1 Article 4 (2) of Regulation (EEC) No 1685/83 is replaced by the following : '2. The time limit for the submission of offers for the final partial tender is 13 July 1983 at 1 p.m. (Brussels time).' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 7 July 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 164, 14 . 6 . 1982, p. 1 . (3) OJ No L 202, 9 . 7 . 1982, p. 23 . (A) OJ No L 165, 22 . 6 . 1983, p. 15 .